Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continuation Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/20 has been entered.

							IDS

	The information disclosure statement (IDS) submitted on 10/23/20 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
This Office Action is in response to the amendment submitted on 10/23/20. Claims 1-7, 9-12, and 14-16 are currently pending in the application, with claims 8 and 

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicants’ lack of traversal and request of abeyance for the Obviousness Double Patenting (ODP) and provisional ODP rejections delineated in the Final rejection mailed on 07/30/20 over claims 1-16 is acknowledged, but since applicant did not put forth any arguments against these rejections, the ODPs are amended since applicant amended the claims and re-stated below for applicant’s convenience.  

Applicant’s arguments with respect to the 103(a) rejection over Claims 1-7, 9-11 and 16 over Manku in view of Katayama, Rowe, Mason, eNews, and Bobotas have been fully considered.  Applicant argues that because claim 13 has been cancelled and its content incorporated in claim 1, such rejection is now moot.  Since Applicant has amended the claims, the current rejection is now moot. However, the examiner maintains the rejection was indeed proper as previously presented.  However, in light of applicant’s amendment such rejection will be amended accordingly.  

Applicant’s argument with respect to the 103(a) rejection over Ryan has been fully considered.  Applicant argues that that while Ryan stated that DHA resulted in lowering of total cholesterol in rats, the Office has not made any showing regarding the 
Manku did not specifically teach identifying a subject at risk of developing atherosclerosis or that cholesterol formation leads to cholesterol domain formations and thus leads to the pathology of atherosclerosis.  
Mason, on the other hand, was provided to demonstrate that elevated cholesterol (i.e. the same elevated cholesterol found before EPA administration) can self-associate and form immiscible domains that contribute to the pathology of atherosclerosis. Additionally, Mason teaches that increased cholesterol content interact with macrophage foam cells and segregate into discrete domains and crystal formation.  
Katayama was also provided to demonstrate that ethyl-EPA can be provided as capsules wherein administration of EPA resulted in decreased cholesterol levels (i.e. decreased possibility for cholesterol domain formation).  
Rowe was also provided to demonstrate that in the of treating atherosclerosis, EPA, ethylEPA, DHA, and ethylDHA are all known in the art and known to be administered along with statins in an amount ranging from 1mg -10,000 mg.  

Finally, Bobotas was provided to demonstrate why one skilled in the art would have been motivated to identify subjects at risk of atherosclerosis since Bobotas teach that high level of cholesterol and Apo-B and decreased HDL-C promote human atherosclerosis and are a predictor of cardiovascular risk.  
Taken as a whole, the examiner maintains that Manku in view of the aforementioned references do indeed render obvious applicant’s invention.  
Importantly, the examiner reminds applicant that the ‘wherein clause’ in independent claim 1 suggesting inhibition of cholesterol membrane domain formation is a result effective variable.  Since such inhibition is the result of administering EPA in the same overlapping dosage amount as the instant invention, the same effect observed in the instant applicant will necessarily come about as the inhibition is the result administering the compound, the same administration taught in the prior art.  
Moreover, the examiner reminds applicant that the fact that applicant has recognized another advantage (i.e. high decrease of cholesterol membrane observed when EPA is administered as opposed to DHA) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Since Manku in view of Katayama, Rowe, Mason, eNews, and 

For the foregoing reasons, the rejections of record were indeed proper.  However, in view of applicant’s amendment, the following modified ODPs and 103 (a) Non-Final rejections are being made.  


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be 

1) Claims 1-7 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8, 9 and 17 of U.S. Patent No. 8,455,472 B2, previously cited (‘472) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457- 467, previously cited); Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited). 



‘472 does not teach treating atherosclerosis in a subject; identifying a subject as at risk for developing atherosclerosis and administering ethyl eicosapentaenoate (claim 1); at least 96% of ethyl eicosapentaenoate by weight of all fatty acids (claim 4); substantially no DHA or esters thereof (claim 7), ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); the comparison studies of claims 10-15; and the specific values of claim 16. 
Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4). 

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a 

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11). 



Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various morphologies that include plates, needles and helices. Preventing crystal formation is an important goal as cholesterol in this state is practically inert and does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph).



To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject at risk wherein said subject is identified as having cholesterol enriched domains and at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL(claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78); and 4) Manku teach that elevated cholesterol concentration is associated with the formation of these domains that eventually form crystals that does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph). Thus, it would be obvious to treat atherosclerosis by inhibiting the formation of cholesterol enriched domains such that the crystals will not form and the patient has a better chance of receiving therapeutic help to treat atherosclerosis since the crystals do not respond well to pharmacological intervention.

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenoate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). Thus, it would be obvious to measure the baseline cholesterol domain level before administering ethyl eicosapentaenoate as a way to determine at what stage the patient has atherosclerosis or even at all. It would be obvious to measure the domain level after administering the ethyl eicosapentaenate in order to determine at what stage the patient was at after treatment. To one of ordinary skill in the art at the time of the invention would have found it obvious to administer at least 96% of ethyl eicosapentaenoate by weight of all fatty acids (claim 4), or substantially no DHA or esters thereof (claim 7) because of the following: 1) ‘472 teaches not more than about 3% docosahexaenoic acid or its esters in the capsule (see claim 1), wherein each capsule comprises at least about 95% ethyl eicosapentaenoate by weight of all fatty acids (see claim 9); and 2) Manku teaches a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1 -6, 44 and 45). 

To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and patients administered DHA (claim 13) or 1-4 grams per day of ethyl DHA (claim 14) or a mixture of 1 -4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1 -9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product. With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘472 teaches the administration step of the same compound in the claimed amounts and that cholesterol is reduced compared to a control the properties of the same administered composition is obvious.

2) Claims 1-7 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4,12 and 17 of U.S. Patent No. 8,415,335 B2, previously cited (‘335) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457- 467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).
Patent ‘335 teach a method of reducing triglycerides in a subject on statin therapy with a baseline triglycerides of about 500 mg/dl to about 2000 mg/dl, comprising administering 4 g of at least about 96% by weight ethyl eicosapentaenoate in a capsule (see claims 1 and 4). A reduction in the total cholesterol is seen compared to baseline (claim 12). 
‘335 does not teach treating atherosclerosis by identifying a subject as at risk for developing atherosclerosis and administering ethyl eicosapentaenoate (claim 1); substantially no DHA or esters thereof (claim 7), ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); the comparison studies of claims 10-15; and the specific values of claim 16.

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the 

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133). Upon treatment a reduction in total cholesterol of at least about 5% compared to baseline or a placebo arm (see paragraphs 108, 133 and 134; addresses claims 9-12). The subjects being treated should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78; addresses claim 16; i.e. identifying a subject at risk for developing atherosclerosis). The daily dose of EPA is from about 1 mg to about 10,000 mg for example (see paragraph 143). 

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; 

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various morphologies that include plates, 

 eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject at risk wherein said subject is identified as having cholesterol enriched domains and at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL(claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78); and 4) Manku teach that elevated cholesterol concentration is associated with the formation of these domains that eventually form crystals that does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second 

To one of ordinary skill in the art at the time of the invention would have found it obvious to administer substantially no DHA or esters thereof (claim 7) because of the following: 1) ‘335 teaches a capsule comprises at least about 96% ethyl eicosapentaenoate by weight of all fatty acids (see claim 9); and 2) Manku teaches a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1 -6, 44 and 45).

To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and patients administered DHA (claim 13) or 1-4 grams per day of ethyl DHA (claim 14) or a mixture of 1 -4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1 -9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art 
To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). Thus, it would be obvious to measure the baseline cholesterol domain level before administering ethyl eicosapentaenoate as a way to determine at what stage the patient has atherosclerosis or even at all. It would be obvious to measure the domain level after administering the ethyl eicosapentaenate in order to determine at what stage the patient was at after treatment.
With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl 

3) Claims 1-7 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,445,003 B2, previously cited (‘003) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, cited by applicant and filed on an IDS 144 previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).
Patent ‘003 teach a method of reducing triglycerides in a subject on statin therapy with a baseline triglycerides of about 500 mg/dl to about 1500 mg/dl, comprising administering at least about 95% by weight ethyl eicosapentaenoate in a capsule (see claims 1 and 4). 

‘003 does not teach treating atherosclerosis by identifying a subject as at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); the amounts of ethyl eicosapentaenoate (claim 1); at least about 96% by weight of ethyl eicosapentaenoate (claim 6) or substantially no DHA or esters thereof (claim 7), ethyl eicosapentaenoate 

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4). 

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133). Upon treatment a reduction in total cholesterol of at least about 5% compared to baseline or a placebo arm (see paragraphs 108, 133 and 134; addresses claims 9-12). The subjects being treated should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78; addresses claim 16; i.e. identifying a subject at risk for developing atherosclerosis). The daily dose of EPA is from about 1 mg to about 10,000 mg for example (see paragraph 143). 

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).
Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119). 

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit 

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by inhibiting formation of cholesterol enriched domains in the subject; identifying a subject as having cholesterol enriched domains and at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 
To one of ordinary skill in the art at the time of the invention would have found it obvious to administer the amounts of ethyl eicosapentaenoate, at least 96% ethyl eicosapentaenoate by weight of all fatty acids, or substantially no DHA or esters thereof (claim 7) because of the following: 1) ‘003 teaches a capsule comprises at least about 95% ethyl eicosapentaenoate by weight of all fatty acids (see claim 9) ; 2) Manku teaches a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethylEPA to substantially no DHA (see claims 1 -6, 44 and 45); and 3) Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dl_ (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3. 



To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘003 teaches the administration step of the same compound in the claimed amounts and that cholesterol is reduced compared to a control the properties of the same administered composition is obvious.

4) Claims 1-7 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-9 of U.S. Patent No. 8,563,608 B2, previously cited (‘608) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457- 467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘608 teach a method of lowering triglycerides in a subject on statin therapy with a baseline triglycerides of about 500 mg/dl to about 1500 mg/dl, comprising administering 2000 mg to 5000 mg, or four 1 g capsules of ethyl eicosapentaenoate daily and not more than about 3% docosahexaenoic acid or its esters (see claim 1 and 6-9).

 ‘608 does not teach treating atherosclerosis by identifying a subject at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); at least 90%, 95%, 96% of ethyl eicosapentaenoate by weight of all fatty acids (claims 2-4); substantially no DHA or esters thereof (claim 7), ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); the comparison studies of claims 10-15; and the specific values of claim 16. 



Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133). Upon treatment a reduction in total cholesterol of at least about 5% compared to baseline or a placebo arm (see paragraphs 108, 133 and 134; addresses claims 9-12). The subjects being treated should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78; addresses claim 16; i.e. identifying a subject at risk for developing atherosclerosis). The daily dose of EPA is from about 1 mg to about 10,000 mg for example (see paragraph 143). 

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses 

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119). 

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal 

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). 

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by inhibiting formation of cholesterol enriched domains in the subject; identifying a subject as having cholesterol enriched domains and at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 

To one of ordinary skill in the art at the time of the invention would have found it obvious to administer at least 90%, 95%, 96% of ethyl eicosapentaenoate by weight of all fatty acids (claim 4), or substantially no DHA or esters thereof (claim 7) because of the following: 1) ‘608 teach the administration of 2000 mg to 5000 mg, or four 1 g capsules of ethyl eicosapentaenoate daily and not more than about 3% docosahexaenoic acid or its esters; and 2) Manku teaches a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45). 

To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10 and 11), patients administered DHA (claims 13-14) or 1 -4 grams per day of ethyl DHA (claim 14) or a mixture of 1-4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of 

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12;), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘608 teaches the administration step of the same compound in the claimed amounts and that cholesterol is reduced compared to a control the properties of the same administered composition is obvious.

5) Claims 1-7 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7,10,12-14 and 17 of U.S. Patent No. 8,318,715 B2, previously cited (‘715) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457- 467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘715 teach a method of reducing triglycerides in a subject who does not receive a concurrent lipid altering therapy with a fasting triglycerides of about 500 mg/dl to about 1500 mg/dl, comprising administering 4 g per day of a composition comprising at least about 96% by weight ethyl eicosapentaenoate and substantially no DHA or its esters in a capsule (see claims 1,3 and 17). A reduction in triglycerides and apolipoprotein B is compared to those of a second subject who does not receive a concurrent lipid altering therapy or the composition above (see claim 1). The non-HDLC levels and cholesterol are also reduced compared to the second subject (see claims 8 and 10). 

‘715 does not teach treating atherosclerosis by identifying a subject as at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); the comparison studies of claims 10-15; and the specific values of claim 16. 

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the 

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133). Upon treatment a reduction in total cholesterol of at least about 5% compared to baseline or a placebo arm (see paragraphs 108, 133 and 134; addresses claims 9-12). The subjects being treated should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78; addresses claim 16; i.e. identifying a subject at risk for developing atherosclerosis). The daily dose of EPA is from about 1 mg to about 10,000 mg for example (see paragraph 143). 

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; 

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119). 

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various morphologies that include plates, 

 eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). 

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject as at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78); and 4) Manku teach that elevated cholesterol concentration is associated with the formation of these domains that eventually form crystals that does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph). Thus, it would be obvious to treat atherosclerosis by inhibiting the formation 

To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and patients administered 1 -4 grams per day of ethyl DHA (claims 13-14) or a mixture of 1 -4 grams EEPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) Patent 715 teach a method of reducing triglycerides in a subject who does not receive a concurrent lipid altering therapy with a fasting triglycerides of about 500 mg/dl to about 1500 mg/dl, comprising administering 4 g per day of a composition comprising at least about 96% by weight ethyl eicosapentaenoate and substantially no DHA or its esters in a capsule (see claims 1,3 and 17); 3) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1 -9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F. 2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product. 

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12;), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3), in which the patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2). Thus, it would be obvious to measure the baseline cholesterol domain level before administering ethyl eicosapentaenoate as a way to determine at what stage the patient has atherosclerosis or even at all. It would be obvious to measure the domain level after administering the ethyl eicosapentaenate in order to determine at what stage the patient was at after treatment. With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second 

6) Claims 1-7 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 6 of U.S. Patent No. 8,426,399 B2, previously cited (‘399) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457- 467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited). 

Patent ‘399 teach a method of reducing triglycerides in a first group of subjects having a fasting baseline triglycerides of about 500 mg/dl to about 1500 mg/dl comprising orally administering to a subject who does not receive a concurrent lipid altering therapy with 4 g per day of a composition comprising at least about 96% by weight ethyl eicosapentaenoate and substantially no DHA or its esters in a capsule (see claim 1). A reduction in triglycerides is compared to those of a second subject who does not receive a concurrent lipid altering therapy or the composition above (see claim 1). 

 ‘399 does not teach treating atherosclerosis by identifying a subject as at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); and the comparison studies and results of claims 10-15. 

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4). 

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after 

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119). 

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various morphologies that include plates, needles and helices. Preventing crystal formation is an important goal as cholesterol in this state is practically inert and does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph).

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). 

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject as at risk for developing 
To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10 and 11), patients administered DHA (claim 13) or 1-4 grams per day of ethyl DHA (claim 14) or a mixture of 1-4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) Patent ‘399 teach a method of reducing triglycerides in a subject who does not receive a concurrent lipid 

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘399 teaches the administration step of the same compound in the claimed amounts and that cholesterol is reduced compared to a control the properties of the same administered composition is obvious. 

7) Claims 1-7 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 6 of U.S. Patent No. 8,357,677 B1, previously cited (‘677) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457- 467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited). 

Patent ‘677 teach a method of reducing triglycerides in a first group of subjects having a fasting baseline triglycerides of about 500 mg/dl to about 1500 mg/dl comprising orally administering to a subject who does not receive a concurrent lipid altering therapy with 4 g per day of a composition comprising at least about 96% by weight ethyl eicosapentaenoate and substantially no DHA or its esters in a capsule (see claim 1). The subjects have a baseline non-HDL-C level of 200 mg/dl to about 300 ng/dl, or a baseline vLDL-C of about 140 mg/dl to about 200 mg/dl, or a baseline HDL-C of about 10 mg/dl to about 80 mg/dl (see claim 5).
‘677 does not teach treating atherosclerosis by identifying a subject as at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain before administering ethyl eicosapentaenoate level (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); and the comparison studies and results of claims 10-15. 

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the 

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133). Upon treatment a reduction in total cholesterol of at least about 5% compared to baseline or a placebo arm (see paragraphs 108, 133 and 134; addresses claims 9-12). The subjects being treated should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78; addresses claim 16; i.e. identifying a subject at risk for developing atherosclerosis). The daily dose of EPA is from about 1 mg to about 10,000 mg for example (see paragraph 143). 

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; 
Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).
Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various morphologies that include plates, needles and helices. Preventing crystal formation is an important goal as cholesterol in this state is practically inert and does not respond 

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject as having cholesterol enriched domains and at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78); and 4) Manku teach that elevated cholesterol concentration is associated with the formation of these domains that eventually form crystals that does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph). Thus, it would be obvious to treat atherosclerosis by inhibiting the formation of cholesterol enriched domains such 

To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10 and 11), patients administered DHA (claim 13) or 1-4 grams per day of ethyl DHA (claim 14) or a mixture of 1-4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) Patent ‘677 teach a method of reducing triglycerides in a subject with a fasting triglycerides of about 500 mg/dl to about 1500 mg/dl, comprising administering 4 g per day of a composition comprising at least about 96% by weight ethyl eicosapentaenoate and substantially no DHA or its esters in a capsule (see claims 1,3 and 17); 3) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1-9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product.

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12;), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3), in which the patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2). Thus, it would be obvious to measure the baseline cholesterol domain level before administering ethyl eicosapentaenoate as a way to determine at what stage the patient has atherosclerosis or event at all. It would be obvious to measure the domain level after administering the ethyl eicosapentaenate in order to determine at what stage the patient was at after treatment.



8) Claims 1-7 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7,10-13 and 14 of U.S. Patent No. 8,367,652 B2, previously cited (‘652) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘652 teach a method of reducing triglycerides in a first group of subjects having a fasting baseline triglycerides of about 500 mg/dl to about 1500 mg/dl comprising orally administering to a subject with 4 g per day of a composition comprising at least about 96% by weight ethyl eicosapentaenoate and substantially no DHA or its esters in a capsule (see claim 1). A reduction in triglycerides is compared to those of a second subject who does not receive the composition above 

‘652 does not teach treating atherosclerosis by identifying a subject as having cholesterol enriched domains and at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level (claims 1 and 9); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); and the comparison studies and results of claims 10-15.

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same 

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various morphologies that include plates, needles and helices. Preventing crystal formation is an important goal as cholesterol in this state is practically inert and does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph).

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).



To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10-11), patients administered DHA (claim 13) or 1-4 grams per day of ethyl DHA 
To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level (claims 1 and 9), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). Katayama et al. 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘652 teaches the administration step of the same compound in the claimed amounts and that cholesterol is reduced compared to a control the properties of the same administered composition is obvious.

9) Claims 1-7 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 8,501,225 B2, previously cited (‘225) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘225 teach a method of treating a subject with a triglycerides of at least 500 mg/dl comprising orally administering to a subject 2500 mg to 5000mg per day of a composition comprising ethyl eicosapentaenoate in a capsule, wherein the triglycerides are reduced (see claim 1). The subjects have a baseline non-HDL-C level of 200 mg/dl to about 300 ng/dl, or a baseline vLDL-C of about 140 mg/dl to about 200 mg/dl, or a baseline HDL-C of about 10 mg/dl to about 80 mg/dl (see claim 3).

‘225 does not teach treating atherosclerosis by identifying a subject as at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); at least 90%, 95%, 96% of ethyl eicosapentaenoate by weight of all fatty acids (claims 2-4 and 7); and the comparison studies and results of claims 10-15.

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk 

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133). Upon treatment a reduction in total cholesterol of at least about 5% compared to baseline or a placebo arm (see paragraphs 108, 133 and 134; addresses claims 9-12). The subjects being treated should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78; addresses claim 16; i.e. identifying a subject at risk for developing atherosclerosis). The daily dose of EPA is from about 1 mg to about 10,000 mg for example (see paragraph 143).

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules 

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).
Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various 

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject as at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78); and 4) Manku teach that elevated cholesterol concentration is associated with the formation of these domains that eventually form crystals that does not respond well to pharmacological interventions that promote lesion regression (see page 199, left 

To one of ordinary skill in the art at the time of the invention would have found it obvious to administer at least 90%, 95%, 96% of ethyl eicosapentaenoate by weight of all fatty acids (claim 4), or substantially no DHA or esters thereof (claim 7) because of the following: Manku teaches a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1 -6, 44 and 45).
To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10-11), patients administered DHA (claim 13) or 1-4 grams per day of ethyl DHA (claim 14) or a mixture of 1-4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) Patent ‘225 teach a method of reducing triglycerides in a subject with a fasting triglycerides of at least 500 mg/dl comprising administering 2500 mg to 5000 mg per day of a composition (see claim 1); 3) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1-9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually 

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12;), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3), in which the patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2). Thus, it would be obvious to measure the baseline cholesterol 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘225 teaches the administration step of the same compound in the claimed amounts and that cholesterol is reduced compared to a control the properties of the same administered composition is obvious.

10) Claims 1-7 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3 and 11 of U.S. Patent No. 8,399,446 B2, previously cited (‘446) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).



‘446 does not teach treating atherosclerosis by inhibiting formation of cholesterol enriched domains in the subject; identifying a subject as having cholesterol enriched domains and at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); at least 90%, 95%, 96% of ethyl eicosapentaenoate by weight of all fatty acids (claims 2-4 and 7); and the comparison studies and results of claims 10-15.

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).



Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol 

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various morphologies that include plates, needles and helices. Preventing crystal formation is an important goal as cholesterol in this state is practically inert and does not respond 

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject as at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78); and 4) Manku teach that elevated cholesterol concentration is associated with the formation of these domains that eventually form crystals that does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph). Thus, it would be obvious treat atherosclerosis by inhibiting the formation of cholesterol enriched domains such that the crystals will not form and 

To one of ordinary skill in the art at the time of the invention would have found it obvious to administer at least 90%, 95%, 96% of ethyl eicosapentaenoate by weight of all fatty acids (claim 4), or substantially no DHA or esters thereof (claim 7) because of the following: Manku teaches a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1 -6, 44 and 45).

To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10-11), patients administered DHA (claim 13) or 1-4 grams per day of ethyl DHA (claim 14) or a mixture of 1-4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) Patent ‘225 teach a method of reducing triglycerides in a subject with a fasting triglycerides of at least 500 mg/dl comprising administering 2500 mg to 5000 mg per day of a composition (see claim 1); 3) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1-9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, 

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12;), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3), in which the patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2). Thus, it would be obvious to measure the baseline cholesterol domain level before administering ethyl eicosapentaenoate as a way to determine at 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘225 teaches the administration step of the same compound in the claimed amounts and that cholesterol is reduced compared to a control the properties of the same administered composition is obvious.

10) Claims 1-7 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3 and 11 of U.S. Patent No. 8,399,446 B2, previously cited (‘446) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited9), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘446 teach a method of treating a subject with a baseline triglyceride level of about 500 mg/dl to about 1500 mg/dl comprising orally administering to a subject 1 
‘446 does not teach treating atherosclerosis by identifying a subject as at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); at least 90%, 95%, 96% of ethyl eicosapentaenoate by weight of all fatty acids (claims 2-4 and 7); and the comparison studies and results of claims 10-15.

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The 

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and 

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various morphologies that include plates, needles and helices. Preventing crystal formation is an important goal as cholesterol in this state is practically inert and does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph).

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject as at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78); and 4) Manku teach that elevated cholesterol concentration is associated with the formation of these domains that eventually form crystals that does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph). Thus, it would be obvious to treat atherosclerosis by inhibiting the formation of cholesterol enriched domains such that the crystals will not form and the patient has a better chance of receiving therapeutic help to treat atherosclerosis since the crystals do not respond well to pharmacological intervention.

To one of ordinary skill in the art at the time of the invention would have found it obvious to administer at least 90%, 95%, 96% of ethyl eicosapentaenoate by weight of all fatty acids (claim 4), or substantially no DHA or esters thereof (claim 7) because 

To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10-11), patients administered DHA (claim 13) or 1 -4 grams per day of ethyl DHA (claim 14) or a mixture of 1-4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) Patent ‘446 teach a method of reducing triglycerides in a subject with a fasting triglycerides of about 500 mg/dl to about 150 mg/dl comprising administering 1 g per day a composition (see claim 1); 3) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1-9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655,1658 (Fed. Cir. 1990). The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product.

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12;), an average baseline HDL-C of 49.1 or 33.4 mg/dl_ (see page 9, figure 4), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3), in which the patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2). Thus, it would be obvious to measure the baseline cholesterol domain level before administering ethyl eicosapentaenoate as a way to determine at what stage the patient has atherosclerosis or even at all. It would be obvious to measure the domain level after administering the ethyl eicosapentaenate in order to determine at what stage the patient was at after treatment.



11) Claims 1-7 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 8,445,013 B2, previously cited (‘013) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘013 teach a method of treating a subject with a triglycerides of at least 500 mg/dl comprising orally administering to a subject 2500 mg to 5000mg per day of a composition comprising ethyl eicosapentaenoate in a capsule, wherein the triglycerides are reduced compared to subjects not receiving the above composition (see claim 1). The subjects have a baseline non-HDL-C level of 200 mg/dl to about 300 
‘013 does not teach treating atherosclerosis by identifying a subject as at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); at least 90%, 95%, 96% of ethyl eicosapentaenoate by weight of all fatty acids (claims 2-4 and 7); and the comparison studies and results of claims 10-15.

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133). Upon 

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).



eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject as at risk for developing 

To one of ordinary skill in the art at the time of the invention would have found it obvious to administer at least 90%, 95%, 96% of ethyl eicosapentaenoate by weight of all fatty acids (claim 4), or substantially no DHA or esters thereof (claim 7) because of the following: Manku teaches a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1 -6, 44 and 45).

To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 8-11), patients administered DHA (claim 13) or 1 -4 grams per day of ethyl DHA (claim 14) or a mixture of 1 -4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) Patent ‘013 teach a method of reducing triglycerides in a subject with a fasting triglycerides of at least 500 mg/dl comprising administering 2500 mg to 5000 mg per day of a composition (see claim 1); 3) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1-9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655,1658 (Fed. Cir. 1990). The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product.

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘013 teaches the administration step of the 

12) Claims 1-7 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 8,377,920 B2, previously cited (‘920) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘920 teach a method of reducing triglycerides in a first group of subjects having a fasting baseline triglycerides of about 500 mg/dl to about 1500 mg/dl comprising orally administering to a subject with 4 g per day of a composition comprising at least about 96% by weight ethyl eicosapentaenoate and substantially no DHA or its esters in a capsule (see claim 1). The subjects have a baseline non-HDL-C level of 200 mg/dl to about 300 ng/dl, or a baseline vLDL-C of about 140 mg/dl to about 200 mg/dl, or a baseline HDL-C of about 10 mg/dl to about 80 mg/dl (see claim 5).

‘920 does not teach treating atherosclerosis by identifying a subject as at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level 

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1 -6, 44 and 45; addresses claims 1 -7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133). Upon treatment a reduction in total cholesterol of at least about 5% compared to baseline or a placebo arm (see paragraphs 108, 133 and 134; addresses claims 9-12). The subjects being treated should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78; addresses claim 16; 

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with 

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject as at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL(claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also 

To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10-11), patients administered DHA (claim 13) or 1-4 grams per day of ethyl DHA (claim 14) or a mixture of 1-4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) Patent ‘920 teach a method of reducing triglycerides in a subject with a fasting triglycerides of about 500 mg/dl to about 1500 mg/dl, comprising administering 4 g per day of a composition comprising at least about 96% by weight ethyl eicosapentaenoate and substantially no DHA or its esters in a capsule (see claims 1,3 and 17); 3) it is within the skill of the art to 

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12;), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘920 teaches the administration step of the same compound in the claimed amounts and that cholesterol is reduced compared to a control the properties of the same administered composition is obvious.

13) Claims 1-7 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6 and 10 of U.S. Patent No. 8,410,086 B2, previously cited (‘086) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘086 teach a method of reducing triglycerides in a first group of subjects having a fasting baseline triglycerides of about 200 mg/dl to about 1,500 mg/dl comprising orally administering to a subject who receive statin therapy with 4 g per day of a composition comprising at least about 96% by weight ethyl eicosapentaenoate in a capsule (see claim 1). The subject is compared to a second subject on statin therapy but not receiving the composition above (see claim 1). A reduction in total cholesterol compared to the second subjects (see claim 5).

‘086 does not teach treating atherosclerosis by identifying a subject as at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); and the comparison studies and results of claims 10-15; substantially no DHA administered (claim 7) and the values of claim 16.

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133). Upon treatment a reduction in total cholesterol of at least about 5% compared to baseline or a placebo arm (see paragraphs 108, 133 and 134; addresses claims 9-12). The subjects being treated should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78; addresses claim 16; i.e. identifying a subject at risk for developing atherosclerosis). The daily dose of EPA is from about 1 mg to about 10,000 mg for example (see paragraph 143).

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol 

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various morphologies that include plates, needles and helices. Preventing crystal formation is an important goal as cholesterol in this state is practically inert and does not respond 

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by inhibiting formation of cholesterol enriched domains in the subject; identifying a subject as having cholesterol enriched domains and at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78); and 4) Manku teach that elevated cholesterol concentration is associated with the formation of these domains that eventually form crystals that does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph). Thus, it would be obvious to treat atherosclerosis by 

To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10-11), patients administered DHA (claim 13) or 1-4 grams per day of ethyl DHA (claim 14) or a mixture of 1-4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) Patent ‘086 that cholesterol is reduced comprising administering 4 g per day of a composition comprising at least about 96% by weight ethyl eicosapentaenoate in a capsule (see claim 1); 3) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1-9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product.





14) Claims 1-7, 9-12, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-13 and 20 of U.S. Patent No. 8,431,560 B1, previously cited (‘560) in view of Bobotas et al. (WO 2008/115529, cited by applicant and filed on an IDS 1449), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited, Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘560 teach a method of reducing triglyceride in a subject have a baseline triglyceride level of about 500 mg/dl to about 1500 mg/dl comprising orally administering to a subject 1 g per day of a composition comprising ethyl eicosapentaenoate in a capsule, and not more than about 3% DHA or its esters, wherein the triglycerides are reduced compared to a placebo control (see claim 1 and 10). The subjects have a baseline non-HDL-C level of 200 mg/dl to about 300 ng/dl, or a 

‘560 does not teach treating atherosclerosis by identifying a subject as at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); at least 90%, 95%, 96% of ethyl eicosapentaenoate by weight of all fatty acids and substantially no DHA (claims 2-4 and 7); and the comparison studies and results of claims 10-15.

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same 

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various morphologies that include plates, needles and helices. Preventing crystal formation is an important goal as cholesterol in this state is practically inert and does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph).

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).



To one of ordinary skill in the art at the time of the invention would have found it obvious to administer at least 90%, 95%, 96% of ethyl eicosapentaenoate by weight of all fatty acids (claim 4), or substantially no DHA or esters thereof (claim 7) because of the following: 1) Patent ‘560 teach a composition comprising ethyl 

To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10-11), patients administered DHA (claim 13) or 1-4 grams per day of ethyl DHA (claim 14) or a mixture of 1-4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) Patent ‘560 teach a method of reducing triglycerides in a subject with a fasting triglycerides of about 500 mg/dl to about 150 mg/dl comprising administering 1 g per day a composition (see claim 1); 3) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1-9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655,1658 (Fed. Cir. 1990). The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product.



15) Claims 1-7, 9-12, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-10 of U.S. Patent No. 8,430,650 B1, previously cited (‘650) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘650 teach a method of reducing triglyceride in a subject have a baseline triglyceride level of about 500 mg/dl to about 1500 mg/dl comprising orally 

‘650 does not teach treating atherosclerosis by identifying a subject as at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); at least 95%, 96% of ethyl eicosapentaenoate by weight of all fatty acids and substantially no DHA (claims 2-4 and 7); and the comparison studies and results of claims 10-15.
Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA 

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various morphologies that include plates, needles and helices. Preventing crystal formation is an important goal as cholesterol in this state is practically inert and does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph).



To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78); and 4) Manku teach that elevated cholesterol concentration is associated with the formation of these domains that eventually form crystals that does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph). Thus, it would be obvious to treat atherosclerosis by inhibiting the formation of cholesterol enriched domains such that the crystals will not form and the patient has a better chance of receiving therapeutic help to treat atherosclerosis since the crystals do not respond well to pharmacological intervention.



To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10-11), patients administered DHA (claim 13) or 1-4 grams per day of ethyl DHA (claim 14) or a mixture of 1-4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) Patent ‘650 teach a method of reducing triglycerides in a subject with a fasting triglycerides of about 500 mg/dl to about 150 mg/dl comprising administering 4 g per day a composition (see claim 1); 3) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1-9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level (claims 1 and 9), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12;), an average baseline FIDL-C of 49.1 or 33.4 mg/dl_ (see page 9, figure 4), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3), in which the patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2). Thus, it would be obvious to measure the baseline cholesterol domain level before administering ethyl eicosapentaenoate as a way to determine at what stage the patient has atherosclerosis or even at all. It would be obvious to measure the domain 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘650 teaches the administration step of the same compound in the claimed amounts and that cholesterol is reduced compared to a control the properties of the same administered composition is obvious.

16) Claims 1-7, 9-12, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of U.S. Patent No. 8,524,698 B2 (‘698) and US Patent No. 8,518,929, previously cited) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘698 teach a method of reducing triglyceride in a subject have a baseline triglyceride level of at least about 500 mg/dl comprising orally administering to a subject 4 g per day of a composition comprising ethyl eicosapentaenoate in a capsule, 

‘698 does not teach treating atherosclerosis by inhibiting formation of cholesterol enriched domains in the subject; identifying a subject as having cholesterol enriched domains and at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); at least 90%, 95%, 96% of ethyl eicosapentaenoate by weight of all fatty acids and substantially no DHA (claims 2-4 and 7); and the comparison studies and results of claims 10-15.

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of 
Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).



Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various morphologies that include plates, needles and helices. Preventing crystal formation is an important goal as cholesterol in this state is practically inert and does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph).



To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78); and 4) Manku teach that elevated cholesterol concentration is associated with the formation of these domains that eventually form crystals that does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph). Thus, it would be obvious to treat atherosclerosis by inhibiting the formation of cholesterol enriched domains such that the crystals will not form and the patient has a better chance of receiving therapeutic help to treat atherosclerosis since the crystals do not respond well to pharmacological intervention.



To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10-11), patients administered DHA (claim 13) or 1 -4 grams per day of ethyl DHA (claim 14) or a mixture of 1-4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) Patent ‘698 teach a method of reducing triglycerides in a subject with a fasting triglycerides of at least about 500 mg/dl comprising administering 4 g per day a composition (see claim 1); 3) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1-9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F. 2d 705, 

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level (claims 1 and 9), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12;), an average baseline FIDL-C of 49.1 or 33.4 mg/dl_ (see page 9, figure 4), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3), in which the patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2). Thus, it would be obvious to measure the baseline cholesterol domain level before administering ethyl eicosapentaenoate as a way to determine at what stage the patient has atherosclerosis or even at all. It would be obvious to measure the domain 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘698 teaches the administration step of the same compound in the claimed amounts and that cholesterol is reduced compared to a control the properties of the same administered composition is obvious.

17) Claims 1-7, 10-12, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-12,17-19 and 25 of U.S. Patent No. 8,546,372 B2 (‘372) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘372 teach a method of reducing triglyceride in a subject have a baseline triglyceride level of at least about 500 mg/dl comprising orally administering to a subject 4 g per day of a composition comprising 90% ethyl eicosapentaenoate in a capsule, and 

‘372 does not teach treating atherosclerosis by identifying a subject at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); at least 90%, 95%, 96% of ethyl eicosapentaenoate by weight of all fatty acids and substantially no DHA (claims 2-4 and 7); and the comparison studies and results of claims 10-15.

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The 
Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and 

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various morphologies that include plates, needles and helices. Preventing crystal formation is an important goal as cholesterol in this state is practically inert and does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph).

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject as having cholesterol enriched domains and at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78); and 4) Manku teach that elevated cholesterol concentration is associated with the formation of these domains that eventually form crystals that does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph). Thus, it would be obvious to treat atherosclerosis by inhibiting the formation of cholesterol enriched domains such that the crystals will not form and the patient has a better chance of receiving therapeutic help to treat atherosclerosis since the crystals do not respond well to pharmacological intervention.

To one of ordinary skill in the art at the time of the invention would have found it obvious to administer at least 90%, 95%, 96% of ethyl eicosapentaenoate by weight 

To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10-11), patients administered DHA (claim 13) or 1-4 grams per day of ethyl DHA (claim 14) or a mixture of 1-4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) Patent ‘372 teach a method of reducing triglycerides in a subject with a fasting triglycerides of at least about 500 mg/dl comprising administering 4 g per day a composition (see claim 1); 3) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1-9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The burden is shifted to Applicant to 

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claims 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12;), an average baseline FIDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3), in which the patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2). Thus, it would be obvious to measure the baseline cholesterol domain level before administering ethyl eicosapentaenoate as a way to determine at what stage the patient has atherosclerosis or even at all. It would be obvious to 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘372 teaches the administration step of the same compound in the claimed amounts and that cholesterol is reduced compared to a control the properties of the same administered composition is obvious.

18) Claims 1-7 and 9-12, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-12,17-19 and 26 of U.S. Patent No. 8,617,594 B2 (‘594) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘594 teach a method of reducing triglyceride in a subject have a baseline triglyceride level of at least about 500 mg/dl comprising orally administering to a subject 4 g per day of a composition comprising 90% ethyl eicosapentaenoate in a capsule (see 

‘594 does not teach treating atherosclerosis by identifying a subject at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); at least 95%, 96% of ethyl eicosapentaenoate by weight of all fatty acids and substantially no DHA (claims 2-4 and 7); and the comparison studies and results of claims 10-15.

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as 
Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various morphologies that include plates, needles and helices. Preventing crystal formation is an important goal as cholesterol in this state is practically inert and does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph).

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).


To one of ordinary skill in the art at the time of the invention would have found it obvious to administer at least 95%, 96% of ethyl eicosapentaenoate by weight of all fatty acids (claim 4), or substantially no DHA or esters thereof (claim 7) because of the following: 1) Patent ‘594 teach a composition comprising 90% ethyl eicosapentaenoate 2) Manku teaches a capsule composition comprising at least 95% or 

To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10-11), patients administered DHA (claim 13) or 1 -4 grams per day of ethyl DHA (claim 14) or a mixture of 1-4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) Patent ‘594 teach a method of reducing triglycerides in a subject with a fasting triglycerides of at least about 500 mg/dl comprising administering 4 g per day a composition (see claim 1); 3) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1-9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product.

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction 

19) Claims 1-7, 9-12, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of U.S. Patent No.
8,551,521 B2 (‘521) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘521 teach a method of reducing triglyceride in a subject have a baseline triglyceride level of at least about 500 mg/dl comprising orally administering to a subject about 2500 mg to about 5000 mg per day of a composition comprising ethyl
eicosapentaenoate (see claim 1). The subjects have a baseline non-HDL-C level of 200 mg/dl to about 300 ng/dl, or a baseline vLDL-C of about 140 mg/dl to about 200 mg/dl, or a baseline HDL-C of about 10 mg/dl to about 80 mg/dl (see claims 3).

‘521 does not teach treating atherosclerosis by identifying a subject at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate 

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133). Upon treatment a reduction in total cholesterol of at least about 5% compared to baseline or a placebo arm (see paragraphs 108, 133 and 134; addresses claims 9-12). The subjects being treated should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78; addresses claim 16; 

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA,
DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with 

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dl_ (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also 

To one of ordinary skill in the art at the time of the invention would have found it obvious to administer at least 90%, 95%, 96% of ethyl eicosapentaenoate by weight of all fatty acids (claim 4), or substantially no DHA or esters thereof (claim 7) because of the following: 1) Patent ‘521 teach a composition comprising ethyl eicosapentaenoate, and 2) Manku teaches a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1 -6, 44 and 45).



To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘521 teaches the administration step of the 

20) Claims 1-7 and 9-12, and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,11,16 and 17 of U.S. Patent No. 8,293,727 B2 (‘727) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent 727 teach a method of reducing triglyceride in a subject have a baseline triglyceride level of at least about 500 mg/dl to about 1500 mg/dl comprising orally administering to a subject 4 g per day of a composition comprising at least about 96% ethyl eicosapentaenoate in a capsule (see claim 1) and substantially no DHA. The subjects are compared to a second subject, wherein neither subject is taking concurrent lipid altering therapy (see claim 1). The subjects have a baseline non-HDL-C level of 200 mg/dl to about 300 ng/dl, or a baseline vLDL-C of about 140 mg/dl to about 200 mg/dl, or a baseline HDL-C of about 10 mg/dl to about 80 mg/dl (see claims 5). A reduction in non-HDL-C compared to second subject.



Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133). Upon treatment a reduction in total cholesterol of at least about 5% compared to baseline or a placebo arm (see paragraphs 108, 133 and 134; addresses claims 9-12). The subjects 
Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has 

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and 

To one of ordinary skill in the art at the time of the invention would have found it obvious to administer at least 90% or 95% of ethyl eicosapentaenoate by weight of all fatty acids (claims 2 and 3) because of the following: 1) Patent ‘727 teach a composition comprising 96% ethyl eicosapentaenoate 2) Manku teaches a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1 -6, 44 and 45).



To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since 727 teaches the administration step of the 

21) Claims 1-7 and 9-12, and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12 and 19 of U.S. Patent No. 8,293,728 B2 (‘728) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘728 teach a method of reducing triglyceride in a subject have a baseline triglyceride level of at least about 500 mg/dl to about 1500 mg/dl comprising orally administering to a subject 4 g per day of a composition comprising at least about 96% ethyl eicosapentaenoate in a capsule (see claim 1) and substantially no DHA. The subjects are compared to a second subject, wherein neither subject is taking concurrent lipid altering therapy (see claim 1). The subjects have a baseline non-HDL-C level of 200 mg/dl to about 300 ng/dl, or a baseline vLDL-C of about 140 mg/dl to about 200 mg/dl, or a baseline HDL-C of about 10 mg/dl to about 80 mg/dl (see claims 4). A reduction in non-HDL-C and VLDL-C compared to second subject (see claim 12).



Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133). Upon treatment a reduction in total cholesterol of at least about 5% compared to baseline or a placebo arm (see paragraphs 108, 133 and 134; addresses claims 9-12). The subjects 
Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has 

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treating atherosclerosis by inhibiting formation of cholesterol enriched domains in the subject; identifying a subject as having cholesterol enriched domains and at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL (claim 16) because of the following teachings: 1) 

To one of ordinary skill in the art at the time of the invention would have found it obvious to administer at least 90% or 95% of ethyl eicosapentaenoate by weight of all fatty acids (claims 2 and 3), because of the following: 1) Patent 728 teach a composition comprising 96% ethyl eicosapentaenoate 2) Manku teaches a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1 -6, 44 and 45).



To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since 728 teaches the administration step of the 

22) Claims 1-7 and 9-12, and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3 and 8 of U.S. Patent No. 8,669,245 B2 (‘245) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘245 teach a method of lowering triglycerides in a subject on stable statin therapy having a baseline fasting triglyceride level of 200 mg/dl to about 500 mg/dl comprising orally administering to a subject about 4 g per day daily of a composition comprising ethyl eicosapentaenoate and not more than about 4% docosahexaenoic acid or its esters for 4 weeks (see claims 1 and 8). The subject has an LDL-C level of 40 mg/dl to 100 mg/dl prior to the administering step (see claims 3 and 8).

‘245 does not teach treating atherosclerosis by identifying a subject at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate 

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133). Upon treatment a reduction in total cholesterol of at least about 5% compared to baseline or a placebo arm (see paragraphs 108, 133 and 134; addresses claims 9-12). The subjects being treated should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78; addresses claim 16; 
Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a 

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by inhibiting formation of cholesterol enriched domains in the subject; identifying a subject as having cholesterol enriched domains and at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dl_ (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) 
domains that eventually form crystals that does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph). Thus, it would be obvious to treat atherosclerosis by inhibiting the formation of cholesterol enriched domains such that the crystals will not form and the patient has a better chance of receiving therapeutic help to treat atherosclerosis since the crystals do not respond well to pharmacological intervention.

To one of ordinary skill in the art at the time of the invention would have found it obvious to administer the percentages of ethyl eicosapentaenoate by weight of all fatty acids is claims 2-4 and 7 and capsule administration because of the following: 1)

Patent ‘245 teach a composition comprising ethyl eicosapentaenoate and no more than about 4% docosahexaenoic acid or its esters by weight of all fatty acids; and 2) Manku teaches a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1 -6, 44 and 45).

To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10-11), patients administered DHA (claim 13) or 1-4 grams per day of ethyl DHA (claim 14) or a mixture of 1-4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) Patent ‘245 teach a method of reducing triglycerides in a subject with a fasting triglycerides of 200 mg/dl to about 500 mg/dl comprising administering 4 g per day a composition (see claim 1); 3) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1-9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655,1658 (Fed. Cir. 1990). The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product.

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘245 teaches the administration step of the 

23) Claims 1-7 and 9-12, and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-12 of U.S. Patent No. 10,010,517 B2 (‘517) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘517 teach a method of lowering triglycerides in a subject having triglycerides of about 200 mg/dl to less than 500 mg/dl who is receiving statin therapy comprising administering 2 g to about 5 g daily of a composition comprising 96% pure ethyl eicosapentaenoate for at least 4 weeks (see claim 1), wherein the cholesterol is reduced (see claim 9). The pharmaceutical composition comprises less than about 20% docosahexaenoic acid by weight of total fatty acid (see claim 10.

‘517 does not teach treat atherosclerosis by inhibiting formation of cholesterol enriched domains in the subject; identifying a subject as having cholesterol enriched domains and at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl 

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133). Upon treatment a reduction in total cholesterol of at least about 5% compared to baseline or a placebo arm (see paragraphs 108, 133 and 134; addresses claims 9-12). The subjects being treated should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78; addresses claim 16; 

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with 

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dl_ (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also 

To one of ordinary skill in the art at the time of the invention would have found it obvious to administer the percentages of ethyl eicosapentaenoate by weight of all fatty acids is claims 2-4 and 7 and capsule administration because of the following: 1) Patent ‘517 teach a composition comprising ethyl eicosapentaenoate and no more than about 20% docosahexaenoic acid by weight of all fatty acids; and 2) Manku teaches a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1 -6, 44 and 45).
To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline 

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘517 teaches the administration step of the same compound in the claimed amounts and that cholesterol is reduced compared to a control the properties of the same administered composition is obvious.

24) Claims 1-7 and 9-12, and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 10, and 14 of copending Application No. 16/456,307 (‘307) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

This is a provisional nonstatutory double patenting rejection.

Application ‘307 teach a method of treating or preventing atherosclerosis in a subject that has high baseline serum glucose level of at least 126 mg/dL, and a based line of triglyceride level of about 200 mg/dL to 499 mg/dL, the method comprising administering to the subject a pharmaceutical composition comprising eicosapentaenoic acid or a derivative thereof.

‘307 does not teach treating atherosclerosis by identifying a subject at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); at least 90%, 96% of ethyl eicosapentaenoate by weight of all fatty acids and substantially no DHA (claims 2-4 and 7); and the comparison studies and results of claims 8-15.

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133). Upon treatment a reduction in total cholesterol of at least about 5% compared to baseline or a placebo arm (see paragraphs 108, 133 and 134; addresses claims 9-12). The subjects being treated should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78; addresses claim 16; i.e. identifying a subject at risk for developing atherosclerosis). The daily dose of EPA is from about 1 mg to about 10,000 mg for example (see paragraph 143).
Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; 

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the 

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78); and 4) Manku 

To one of ordinary skill in the art at the time of the invention would have found it obvious to identifying a subject at risk for developing atherosclerosis (claim 1), because ‘911 teaches a method of treating the same patient population.

To one of ordinary skill in the art at the time of the invention would have found it obvious to administer at least 90%, 96% of ethyl eicosapentaenoate by weight of all fatty acids (claim 4), or substantially no DHA or esters thereof (claim 7) because of the following: 1) Application ‘911 teach a composition comprising 95% ethyl eicosapentaenoate, and not more than about 4% DHA or its esters and 2) Manku teaches a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1 -6, 44 and 45).
To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10-11), patients administered DHA (claim 13) or 1-4 grams per day of ethyl DHA (claim 

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘911 teaches the administration step of the same compound in the claimed amounts and that cholesterol is reduced compared to a control the properties of the same administered composition is obvious.

25) Claims 1-7 and 9-12, and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 14, 19, and 26 of copending Application No. 16/456,307 (‘307) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

This is a provisional nonstatutory double patenting rejection.

Application ‘673 teach a method of reducing triglycerides without increasing LDLC in a having a fasting baseline triglyceride level of at least 500 mg/dL, the method comprising administering to the subject about 4 mg or about 8mg of rosiglitazone and a pharmaceutical composition comprising at least about 97% ethyl eicosapentaenoic acid by weight of all fatty acids present per day.

‘673 does not teach treating atherosclerosis by identifying a subject at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); at least 90%, 96% of ethyl eicosapentaenoate by weight of all fatty acids and substantially no DHA (claims 2-4 and 7); and the comparison studies and results of claims 8-15.

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk 

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133). Upon treatment a reduction in total cholesterol of at least about 5% compared to baseline or a placebo arm (see paragraphs 108, 133 and 134; addresses claims 9-12). The subjects being treated should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78; addresses claim 16; i.e. identifying a subject at risk for developing atherosclerosis). The daily dose of EPA is from about 1 mg to about 10,000 mg for example (see paragraph 143).
Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and 

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various 

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78); and 4) Manku teach that elevated cholesterol concentration is associated with the formation of these domains that eventually form crystals that does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column 

To one of ordinary skill in the art at the time of the invention would have found it obvious to identifying a subject at risk for developing atherosclerosis (claim 1), because ‘911 teaches a method of treating the same patient population.

To one of ordinary skill in the art at the time of the invention would have found it obvious to administer at least 90%, 96% of ethyl eicosapentaenoate by weight of all fatty acids (claim 4), or substantially no DHA or esters thereof (claim 7) because of the following: 1) Application ‘911 teach a composition comprising 95% ethyl eicosapentaenoate, and not more than about 4% DHA or its esters and 2) Manku teaches a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1 -6, 44 and 45).
To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10-11), patients administered DHA (claim 13) or 1-4 grams per day of ethyl DHA (claim 14) or a mixture of 1-4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) it is within the skill 

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12;), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘911 teaches the administration step of the same compound in the claimed amounts and that cholesterol is reduced compared to a control the properties of the same administered composition is obvious.

26) Claims 1-7 and 9-12, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-12 of U.S. Patent 9,585,859 (‘859) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘859 teach a method of lowering triglycerides in a subject on statin therapy having a baseline fasting triglyceride level of 200 mg/dl to about 500 mg/dl, baseline fasting LDL-C level of about 82 mg/dl comprising administering to a subject about 2-4 g per day daily of a composition comprising ethyl eicosapentaenoate. The triglycerides are compared to a subject taking statin and not ethyl eicosapentaenoate.

‘859 does not teach treating atherosclerosis by identifying a subject as having cholesterol enriched domains and at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); the specific percentages of ethyl eicosapentaenoate by weight of all fatty acids (claims 2-4 and 7);the results of claims 11-12; and the baseline measurements of claim 16.
Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (seen paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).



Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol 

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various morphologies that include plates, needles and helices. Preventing crystal formation is an important goal as cholesterol in this state is practically inert and does not respond 

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by inhibiting formation of cholesterol enriched domains in the subject; identifying a subject as having cholesterol enriched domains and at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dl_ (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78); and 4) Manku teach that elevated cholesterol concentration is associated with the formation of these domains that eventually form crystals that does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph). Thus, it would be obvious to treat atherosclerosis by 

To one of ordinary skill in the art at the time of the invention would have found it obvious to administer at least 96% of ethyl eicosapentaenoate by weight of all fatty acids (claim 4), or substantially no DHA or esters thereof (claim 7) because of the following: 1) Application ‘429 teach a composition comprising ethyl eicosapentaenoate and 2) Manku teaches a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1 -6, 44 and 45).

To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 8-11), patients administered DHA (claim 13) or 1 -4 grams per day of ethyl DHA (claim 14) or a mixture of 1 -4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1-9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if 

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12;), an average baseline HDL-C of 49.1 or 33.4 mg/dl_ (see page 9, figure 4), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3), in which the patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2). Thus, it would be obvious to measure the baseline cholesterol domain 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘859 teaches the administration step of the same compound in the claimed amounts and that cholesterol is reduced compared to a control the properties of the same administered composition is obvious.

27) Claims 1-7 and 9-12, and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,12,14,19 and 26 of copending Application No. 14/298,673 (‘673) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

This is a provisional nonstatutory double patenting rejection.

Application ‘673 teach a method of reducing triglycerides in a subject on rosiglitazone therapy having a baseline fasting triglyceride level of 200 mg/dl to about 499 mg/dl comprising orally administering to a subject about 4 g per day daily of a composition comprising at least about 97% by weight of ethyl eicosapentaenoate compared to all fatty acids and/or derivatives thereof in a capsule.

‘673 does not teach treating atherosclerosis by inhibiting formation of cholesterol enriched domains in the subject; identifying a subject as having cholesterol enriched domains and at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); the specific percentages of ethyl eicosapentaenoate by weight of all fatty acids (claims 2-4 and 7); the results of claims 11-12; and the baseline measurements of claim 16.

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).



Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol 

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various morphologies that include plates, needles and helices. Preventing crystal formation is an important goal as cholesterol in this state is practically inert and does not respond 

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).
To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by inhibiting formation of cholesterol enriched domains in the subject; identifying a subject as having cholesterol enriched domains and at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dl_ (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78); and 4) Manku teach that elevated cholesterol concentration is associated with the formation of these domains that eventually form crystals that does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph). Thus, it would be obvious to treat atherosclerosis by inhibiting the formation of cholesterol enriched domains such that the crystals will not 

To one of ordinary skill in the art at the time of the invention would have found it obvious to administer at least 96% of ethyl eicosapentaenoate by weight of all fatty acids (claim 4), or substantially no DHA or esters thereof (claim 7) because of the following: 1) Application ‘673 teach a composition comprising at least about 97% ethyl eicosapentaenoate and 2) Manku teaches a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1 -6, 44 and 45).

To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10-11), patients administered DHA (claim 13) or 1-4 grams per day of ethyl DHA (claim 14) or a mixture of 1-4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1-9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses 

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract). Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12;), an average baseline HDL-C of 49.1 or 33.4 mg/dl_ (see page 9, figure 4), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3), in which the patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2). Thus, it would be obvious to measure the baseline cholesterol domain level before administering ethyl eicosapentaenoate as a way to determine at 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘673 teaches the administration step of the same compound in the claimed amounts and that cholesterol is reduced compared to a control the properties of the same administered composition is obvious.

28) Claims 1-7 and 9-12, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 9,624,492 (‘492) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

Patent ‘492 teach a method of reducing triglycerides in a subject on mipomersen therapy having a baseline fasting triglyceride level of 200 mg/dl to about 499 mg/dl comprising administering to a subject at least about 80% by weight of ethyl 

‘492 does not teach treating atherosclerosis by identifying a subject at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); the specific percentages of ethyl eicosapentaenoate by weight of all fatty acids (claims 2-4 and 7); the results of claims 11-12; the amounts of EPA-E; and the baseline measurements of claim 16.

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The 

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and 

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with vascular smooth muscle and macrophage foam cells becomes elevated. At a critical concentration of free cholesterol, self-association of the sterol results in segregation into discrete domains. These highly organized cholesterol structures, characterized by a unit cell periodicity of 34 A, may serve as nucleating sites for the formation of extracellular crystals. With the use of X-ray diffraction approaches, the early stages of crystal formation could be identified in whole cell and isolated membranes obtained from either diseased tissue ex vivo or cultured cells in vitro (see page 199, second paragraph). Crystals extend from cellular membranes with various morphologies that include plates, needles and helices. Preventing crystal formation is an important goal as cholesterol in this state is practically inert and does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph).

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78); and 4) Manku teach that elevated cholesterol concentration is associated with the formation of these domains that eventually form crystals that does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph). Thus, it would be obvious to treat atherosclerosis by inhibiting the formation of cholesterol enriched domains such that the crystals will not form and the patient has a better chance of receiving therapeutic help to treat atherosclerosis since the crystals do not respond well to pharmacological intervention.

To one of ordinary skill in the art at the time of the invention would have found it obvious to administer at least 96% of ethyl eicosapentaenoate by weight of all fatty acids (claim 4), or substantially no DHA or esters thereof (claim 7) because of 

To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10-11), patients administered DHA (claim 13) or 1-4 grams per day of ethyl DHA (claim 14) or a mixture of 1-4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1-9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product.





29) Claims 1-7 and 9-12, and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 7-15 of U.S. Patent No. 10,292,959 (previously co-pending 15/411,500 (‘959)) in view of Bobotas et al. (WO 2008/115529, previously cited), Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited).

‘959 teach a method of reducing triglycerides and LDL-C in a subject on statin therapy having a baseline fasting triglyceride level of 200 mg/dl to about 500 mg/dl and a fasting HDL baseline of about 10 mg/dL to about 100 mg/dL comprising administering to a subject about 4 g per day daily of a composition comprising determining a fasting baseline of triglyceride and then administering ethyl eicosapentaenoate compared to all fatty acids and/or derivatives thereof in a capsule.

‘959 does not teach treating atherosclerosis by identifying a subject at risk for developing atherosclerosis (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1); ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8); the specific percentages of ethyl eicosapentaenoate by weight of all fatty acids (claims 2-4 and 7); the results of claims 11-12; and the baseline measurements of claim 16.

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).

Manku teach the treatment of cardiovascular related disease such as atherosclerosis in a subject in need thereof a therapeutically effective amount of a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1-6, 44 and 45; addresses claims 1-7). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133). Upon treatment a reduction in total cholesterol of at least about 5% compared to baseline or a 
Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dL (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic 

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL (claim 16) because of the following teachings: 1) Bobotas et al. teach 

To one of ordinary skill in the art at the time of the invention would have found it obvious to administer at least 96% of ethyl eicosapentaenoate by weight of all fatty acids (claim 4), or substantially no DHA or esters thereof (claim 7) because of the following: 1) Application ‘695 teach a composition comprising at least about 80% ethyl eicosapentaenoate and 2) Manku teaches a capsule composition comprising at least 95% or 99% ethyl-EPA, wherein the ethyl-EPA contains less than about 0.5% of any individual fatty acid other than ethyl-EPA to substantially no DHA (see claims 1 -6, 44 and 45).

To one of ordinary skill in the art at the time of the invention would have found it obvious to compare cholesterol levels between the E-EPA patients and baseline (claims 10-11), patients administered DHA (claim 13) or 1-4 grams per day of ethyl DHA (claim 14) or a mixture of 1-4 grams E-EPA and ethyl-DHA (claim 15), and wherein they were lower because of the following: 1) Rowe teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 2) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1-9); and 3) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product.

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 1), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured 

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claim 8), wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), and that the reduction in domain level is lower in patients that did not receive 1 g to about 4 g per day of ethyl eicosapentaenate (claim 12) since ‘500 teaches the administration step of the same compound in the claimed amounts and that cholesterol is reduced compared to a control the properties of the same administered composition is obvious.

In summary, it is noted that the assignee has numerous issued patent and pending applications encompassing the same or similar subject matter of the instant application. Applicant should review all subject matter considered the same or similar, and submit the appropriate Terminal Disclaimer(s) for each and every one considered to be the same or similar subject matter.

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
-A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1) Claims 1-7, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Manku (US 2010/0278879 A1, previously cited) in view of Katayama et al. (Prog. Med., 2001, vol. 21, pp. 457-467, previously cited), Rowe (US 2011/0071176 A1, previously cited), Mason (Biochimica et Biophysica Acta, 2003, pp. 198-207, previously cited), eNews (JAX e News, June 14, 2010, pp. 1-4, previously cited), and Bobotas et al. (WO 2008/115529, previously cited) and in further view of Ryan et al. (US 2010/0130608 A1, previously cited).
Manku does not teach that the composition requires a lipid-altering therapy or that the patient needs to be administered a concomitant lipid-altering therapy (addresses claim 6). The method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133). Upon treatment a reduction in total cholesterol of at least about 5% compared to baseline or a placebo arm (see paragraphs 108, 133 and 134; addresses claims 10-12). The subjects being treated should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78; addresses claim 16; i.e. identifying a subject at risk for developing atherosclerosis). The daily dose of EPA is from about 1 mg to about 10,000 mg for example (see paragraph 143).

Manku also does not explicitly state that E-EPA inhibits formation of cholesterol domains in cell membranes.   Manku does not specifically state that the EPA leads to a decrease in cholesterol domain formation in cells as opposed to administration of DHA.  

With regard to ethyl eicosapentaenoate inhibiting the formation of cholesterol domains in cell membranes (claims 1 and 8), since the administration step has been 

 In other words, one skilled in the art is apprised of the formation of cholesterol domains that is formed in atherosclerosis and thus by administering ethyl-EPA inhibition of cholesterol domains will necessarily occurs as a result of said administration.  Consequently, because Manku teaches administration of ethyl-EPA, inhibition of cholesterol domains would necessarily ensue ant thus such reference meets the limitation of the claims.  

Manku does not teach treating atherosclerosis by identifying a subject at risk for developing atherosclerosis (claim 1); the specifically claimed amount of E-EPA administered per day (claim 1); determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 9); determining a second cholesterol domain level after administering the ethyl eicosapentaenoate (claim 10); or wherein the second cholesterol domain level is less than the baseline is less than the baseline cholesterol domain level (claim 11); the second subject was administered DHA (claim 13) 1-4 grams per day of ethyl DHA (claim 14) or a mixture of 1 -4 grams E-EPA and ethyl-DHA (claim 15).

Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dl_ (see page 9, figure 4; addresses claim 16), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3; addresses claims 1 and 5). The patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2; addresses claims 9-11).

Rowe teaches a method of treating atherosclerosis (see claim 20) comprising administering a composition comprising a statin and at least 95% by weight E-EPA, DHA, ethyl-DHA, or a mixture of E-EPA and ethyl-DHA (see claims 1-6 and paragraph 32). The daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119).

Mason teaches that cholesterol at an elevated concentration can self-associate and form immiscible domains that contributes to both physiologic and pathologic cellular processes (see abstract). In animal models of atherosclerosis, it has been demonstrated that the cholesterol content of membranes associated with 

eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol crystals are one of the crucial inflammatory stimuli in atherogenesis (see abstract).

Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2). Decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3). Levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4).



To one of ordinary skill in the art at the time of the invention would have found it obvious to treat atherosclerosis by identifying a subject as having cholesterol enriched domains and at risk for developing atherosclerosis, and wherein the subject has a baseline HDL-C value of about 10 to about 80 mg/dL (claim 16) because of the following teachings: 1) Bobotas et al. teach high levels of total cholesterol, LDL-C and ApoB promote human atherosclerosis and are a predictor of cardiovascular disease risk (see paragraph 2); 2) Bobotas et al. also teach that decreased levels of HDL-C and APoA are associated with the development of atherosclerosis (see paragraph 3), and levels of HDL-C are considered to be low when <40 mg/dL (see paragraph 4); 3) Manku teaches that patients being treated for atherosclerosis should be identified prior to initiating therapy with a baseline non HDL-C value of about 200 mg/dl to about 400 mg/dl (see paragraph 78); and 4) Manku teach that elevated cholesterol concentration is associated with the formation of these domains that eventually form crystals that does not respond well to pharmacological interventions that promote lesion regression (see page 199, left column second paragraph). Thus, it would be obvious to treat 
To one of ordinary skill in the art at the time of the invention would have found it obvious and motivated to administer E-EPA from about 1 g to about 4 g per day because of the following teachings: 1) Manku teach The daily dose of EPA is from about 1 mg to about 10,000 mg for example (see paragraph 143); 2) Katayama et al. teach the administration of a total of 1.8 g of EPA-E in capsules per day; 3) Rowe teaches the daily dose of E-EPA is from about 1 mg to about 10,000 mg for example (see paragraph 119); and 4) It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)

To one of ordinary skill in the art at the time of the invention would have found it obvious to determining a baseline cholesterol domain level before administering ethyl eicosapentaenoate (claim 9), and determining a second cholesterol domain level after administering the ethyl eicosapentaenate (claim 10) because of the following teachings: 1) Mason teaches that levels of cholesterol is elevated in atherosclerosis and at a critical concentration the cholesterol forms discrete domains that can be measured at early stages (see page 199, second paragraph); and 2) eNews teaches that cholesterol crystals are a major constituent of atherosclerotic lesions. The cholesterol 

With regard to wherein the second cholesterol domain level is less than the baseline cholesterol domain level (claim 11), since the administration step has been met by Manku et al. with the same compound and within the range of dosage amounts, the limitation is met because the above limitation is a property of the drug upon administration.

To one of ordinary skill in the art at the time of the invention would have found it obvious to do the comparison of claim 12, wherein the second patient is administered DHA (claim 1) 1-4 grams per day of ethyl DHA (claim 14) or a mixture of 1 -4 grams E-EPA and ethyl-DHA (claim 15) because of the following: 1) Manku teaches that the method comprises measuring baseline levels of one or more markers such as cholesterol levels prior to dosing the subject or subject group, then measuring the same markers after administration of the composition (see paragraphs 106 and 133); 2) Rowe and Ryan et al. teaches that it is within the skill of the art to compare and treat atherosclerosis with the above compositions; 3) Katayama et al. teach that patients with an atherogenic index of 4.2 (see page 11, figure 7), complication or history of arteriosclerotic disease (see page 12; addresses claim 1), an average baseline HDL-C of 49.1 or 33.4 mg/dl_ (see page 9, figure 4), were administered a total of 1.8 g of EPA-E in capsules per day (i.e. ethyl eicosapentaenoate; EPADEL; see page 2, second paragraph and page 3), wherein the patients lipid and cholesterol levels were measured before and after administration of EPA-E, in which all patient's cholesterol level decreased from the baseline level and after 24 months of treatment (see page 8, figure 2); 4) it is within the skill of the art to compare similar compositions within the same dosage ranges (see Rowe figures 1-9); and 5) upon administration of the same compositions for the same treatment and comparing them would obviously give the same results. “Products of identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily 


Conclusion

Claims 1-7, 9-12, and 14-16 are rejected. No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/13/2021